Opinion,
Me. Justice McCollum :
The defendant having demurred to the declaration, all relevant matters well pleaded therein must be accepted as true: Wildee v. McKee, 111 Pa. 335.
The facts of the case, as we gather them from the declaration, are that the plaintiff, at the time of the committing of the grievances therein mentioned, was the proprietor of the Haven College. of Short-Hand and Type-Writing, located at 1322 Chestnut street, Philadelphia, and was fully competent and authorized to teach the Haven system of short-hand. The defendant was the principal of a rival school, located at 1223 Chestnut street. These were the only schools in Philadelphia in which the Haven system of short-hand writing was then taught. The defendant, with full knowledge of these facts, *342published certain certificates, over the signature of Curtis Haven, author of Haven’s short-hand system, in which it was ■stated that the only authorized Haven College in Philadelphia was at 1223 Chestnut street, of which the defendant was the principal; that he could recommend her teaching, but not that of another teacher, who was using his name without authority, and for whose teaching he' would not be responsible. The defendant also published a circular over her own signature, in which it was stated that there were other teachers of Haven’s short-hand in Philadelphia, and that one of them was using the name, Haven College, without authority. The declaration contains verbatim copies of these publications, and alleges that they charge, and were intended to charge, that the plaintiff was incompetent to teach the Haven system of short-hand, and that she was using the name Haven College without authority, and that by means of these accusations, falsely and maliciously made, she has been greatly prejudiced in her reputation and business, and has sustained great loss therein. It specifically describes the injuries inflicted on her business, by the publication recited in it, and lays her damages at $5,000.
It is contended, in support of the demurrer, that the matter •set out in the declaration is not libelous, and that the innuendo is not justified by it. Any written words which have a tendency to injure a person in his or her office, profession, calling, or trade are libelous: Odgers on L. & S., 19. An innuendo cannot introduce new matter, or enlarge the natural meaning of words, or put upon them a construction they will not bear. Its office is to define the defamatory meaning which the plaintiff sets upon the words; to show how they come to have that meaning, and how they relate to the plaintiff. If they are capable of the meaning he ascribes to them, it is for the jury to say whether they were used in that sense: Odgers on L. & S., 100, and authorities cited; Bornman v. Boyer, 3 Binn. 515; Thompson v. Lusk, 2 W. 17; Commonwealth v. Keenan, 67 Pa. 203.
As, at the time of the grievances mentioned in the declaration, there were but two schools in Philadelphia in which the Haven system of short-hand was taught, it is clear that the publications referred to the plaintiff, and we think that they justify the innuendo which defines the meaning she ascribes to them. *343The declaration contains an averment of special damage, although, in libel, or where words are spoken of another, in the way of his or her profession or trade, it is not necessary: Odgers on L. & S., 225.
Judgment reversed, and procedendo awarded.